Tilghman C. J.
The act of the 4th of April 1809 gives jurisdiction to justices of the peace in actions of trover, to the amount of thirty dollars. The error assigned is, that judgment was ehtered in the Common Pleas for thirty-two dollars, which exceeds the jurisdiction of ajustice ofthe peace. It is contended, that the verdict of the jury for thirty-two dollars, is conclusive evidence that the cause of action before the justice *601amounted to thirty-two dollars. But it is not so. 1'he judgment of the justice was for a sum within his jurisdiction, and when the cause came to trial on the appeal, the jury were not obliged to give precisely the same sum that was- recovered before the justice. It does not appear that any thing more has been done in this case. The cases cited by the counsel for the plaintiff in error are not applicable. They only go to shew, that the appellant cannot proceed in the Common Pleas on a different cause of action from that which was prosecuted before the justice., I am of opinion that the judgment should be affirmed.
Yeates J. gave no opinion, having been prevented by sickness from being present at the argument.
Brackenridge J. concurred with the Chief Justice.
Judgment affirmed,